DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on November 22, 2021.  Claims 1 – 20 are pending and currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,184,862) to Theobald in view of (U.S. Patent Publication Number 2020 / 0115162 A1) to Kreitzer.
Regarding claim 1, Theobald discloses the strap (11), the bracket (12 & 16) attached to the strap (11); and the fastener (21) configured to be received through an aperture (17) in the bracket (12 & 16) (See Abstract) (See Figures 1 & 2).
However, Theobald lacks and does not explicitly disclose the first handling loop and the second handling strap, wherein the first and second handling loops are flexible.
Kreitzer teaches the strap (10) including the first handling loop and the second handling loop (i.e. via 1st & 2nd (14) in Figures 1 – 4); and wherein the first and second handling loops (i.e. via 1st & 2nd (14) in Figures 1 – 4) are flexible.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to attach the first handling loop and the second handling loop; and wherein the first and second handle loops are flexible as taught by Kreitzer with the furniture handling strap assembly of Theobald in order to provide easy grasping when lifting large and bulky items (See Paragraphs 0031 & 0041).

Regarding claim 2, Theobald as modified by Kreitzer discloses the second handling loop (i.e. 2nd (14) in Figure 4) extends further away from the bracket (18) than the first handling loop (i.e. 1st (14) in Figure 4).

Regarding claim 3, Theobald as modified by Kreitzer discloses the first and second handling loops (i.e. 1st & 2nd (14) in Figures 1 – 4) extends parallel to each other (See Figures 1 – 4).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,184,862) to Theobald, (U.S. Patent Publication Number 2020 / 0115162 A1) to Kreitzer as applied to claim 3 above, and further in view of (U.S. Patent Number 9,320,343 B1) to Pinholster, Jr. et al.
Regarding claim 4, Theobald as modified by Kreitzer discloses wherein the first and second handling loops (i.e. 1st & 2nd (14) in Figure 4) are attached by stitching (See Paragraph 0039), and wherein the first and second handling loops (i.e. 1st & 2nd (14) in Figure 4) both extend from the stitching (See Paragraph 0039) in the first direction (See Figures 1, 2 & 3).
However, Theobald as modified by above does not explicitly disclose attached to each other.
Pinholster, Jr. et al., teaches the first and second handling loops (i.e. Upper & Lower (22) in Figure 4) are attached to each other by stitching (18) (See Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second handling loops attached to each other by stitching as taught by Pinholster, Jr. et al., because the modification only requires a simple substitution of one known, equivalent strap handle configuration for another to obtain predictable results.

Claim(s) 5, 6, 7, 8, 9, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,184,862) to Theobald, (U.S. Patent Publication Number 2020 / 0115162 A1) to Kreitzer and (U.S. Patent Number 9,320,343 B1) to Pinholster, Jr. et al., as applied to claim 4 above, and further in view of (U.S. Patent Publication Number 2013 / 0221047 A1) to Johnson.
Regarding claim 5, Theobald discloses wherein the strap (11) attached to the bracket (12 & 16) (See Figure 1).
However, Theobald as modified by above does not explicitly disclose the bracket loop.
Johnson teaches wherein the strap (4) includes the bracket loop (i.e. Folded Loop End Portion of (4) b/w (15) & (10 & 10A) in Figure 2) attached to the bracket (10 & 10A) (See Paragraph 0048) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the strap include the bracket loop attached to the bracket as taught by Johnson with the furniture handling strap assembly of Theobald in order to allow the bracket to move and pivot freely.

Regarding claim 6, Theobald as modified by Johnson discloses wherein the bracket loop (i.e. Folded Loop End Portion of (4) b/w (15) & (10 & 10A) in Figure 2) extends from the stitching (15) in the second direction that is opposite the first direction (See Figures 1 & 2).

Regarding claim 7, Theobald discloses wherein the fastener (21) includes the head (25) and the threaded shaft (27), and wherein the threaded shaft (27) is connected threadably engage the threaded aperture in the furniture item (20) (See Column 4, line 3) (See Figures 2, 3 & 4).

Regarding claim 8, Theobald discloses the strap (11) is the webbing of thread (See Figure 1).
Furthermore, Theobald as modified by Pinholster, Jr. et al., discloses the strap (10) is the webbing of thread (See Column 3, lines 63 – 64).

Regarding claim 9, Theobald as modified by Pinholster, Jr. et al., discloses wherein the thread is the polyester thread (See Column 3, lines 63 – 64).
Furthermore, Theobald as modified by Johnson also discloses wherein the thread is the polyester thread (See Paragraph 0046).

Regarding claim 10, Theobald as modified by Kreitzer discloses wherein the first and second handling loops (i.e. 1st & 2nd (14) in Figure 1 – 4) are formed from the length of the webbing of thread (See Paragraph 0032).
Furthermore, Theobald as modified by Johnson discloses wherein the first and second handling loop (i.e. via (13 & 13A) or (13B & 13C) in Figure 11) and the bracket loop (i.e. Folded Loop End Portion of (4) b/w (15) & (10 & 10A) in Figure 2) is formed from the length of the webbing of thread (See Paragraphs 0046 & 0047) (See Figures 2 & 11).
However, Theobald as modified by above does not explicitly disclose formed from the single, unitary length.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first and second handling loops and the bracket loop are formed from the single, unitary length of the webbing of thread, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 11, Theobald discloses wherein the bracket (12 & 16) is the rigid member including the slot (14) that receives the strap (11) (See Figure 2).
Furthermore, Theobald as modified by Johnson discloses wherein the bracket (10 & 10A) is the rigid member including the slot (14) that receives the bracket loop (i.e. Folded Loop End Portion of (4) b/w (15) & (10 & 10A) in Figure 2) of the strap (4) (See Figures 1 & 2).

Allowable Subject Matter
Claims 12 – 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 10,912,374 B2) to Hopple teaches the first and second handling loops (20 & 22) in Figures 1, 2 & 3) are attached to each other by stitching (18) (See Figure 4).

(U.S. Patent Number 4,431,226) to Weilert teaches the strap (20) including the first handling loop and the second handling loop (i.e. via Plurality of (32) in Column 6, lines 22 – 25) (See Figures 3 & 4A); and wherein the first and second handling loops (i.e. via Plurality of (32) in Column 6, lines 22 – 25) are flexible (i.e. via Fabric or Leather) (See Column 5, line 62).

(U.S. Patent Number 5,848,667) to Davidson teaches the second handling loop (24) extends further away than the first handling loop (33) (See Column 3, lines 5 – 11) (See Figures 1 & 3); and wherein the first and second handling loops (24 & 33) extend parallel to each other (See Figures 1 & 3).

(U.S. Patent Number 1,935,339) to Tricau teaches the first and second handling loops (i.e. 1st & 2nd (b) in Figure 4) are attached to each other by stitching (See Figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/           Examiner, Art Unit 3734                                                                                                                                                                                             
/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734